The basic question is whether the appellants' property can be sold to pay the costs of a judgment rendered against Wilson, the operator of the dance hall. In answering the question in the affirmative, the majority has necessarily made two holdings, with neither of which can I agree.
1. The majority has given the word "owner," as used in 10917 of Pope's Digest, a much broader meaning than I understand the statute gives to the word. The statute provides: "In this act `owner' shall mean any person, persons, or corporation having an actual legal interest, vested in possession, in any building or place that may become a nuisance under the provisions of this act. And when one or two or more joint owners shall have been served with the notice herein prescribed, the cause shall proceed against said owner, on whom notice *Page 905 
has been served, and such proceeding shall not be a bar to subsequent proceedings against one or all of said joint owners not heretofore proceeded against; and if the notice herein prescribed cannot be served on the owner or owners of the building or place that may become a nuisance under the provisions of this act, by reason of non-residence or otherwise, then and in that case such notice may be served on any agent or agents or trustee that may have charge of or be in control of said building or place, and the cause shall proceed against said agent, agents or trustee in all respects as if he or they were the actual owner or owners of said building or place."
This statute should be strictly construed. "Statutes passed in the exercise of the police power of the State should be strictly construed, while all statutes of a penal nature, whether civil or criminal, must be construed strictly in favor of those whom they affect." 59 C.J. 1106. The appellants were the admitted owners of the nickelodeon, but were not the owners of the dance hall or any part of it, and the above statute on ownership applies to owners of the "building or place" and does not include owners of property in the building or place.
2. The majority opinion recites: "A relation partaking of the nature of a partnership existed between interveners and the operators of the dance hall." Thus, the majority is creating some sort of hybrid relation between the owners of the nickelodeon and the operator of the dance hall, even in the face of the agreed statement of facts in this case, which recites: "That the interveners, Melba Hood and Vernon Ward, are engaged in business under the firm name of A  H Novelty Company, with principal place of business in Pine Bluff, Arkansas, and are and were the sole owners of an electrically operated music machine described as follows, to-wit: No. 312 Model — Wurlitzer, Serial No. 49357."
Since the agreed statement says that the appellants were the "sole owners," I cannot see how the dance hall operator ever acquired any interest or title in the music box in the face of this agreed statement, and if the dance hall operator never acquired any ownership in the nickelodeon, *Page 906 
then the owners of the nickelodeon could not have been in any kind of partnership with the owner of the dance hall; and their property could not be taken from them to pay the costs in the proceedings against the owner of the dance hall.
Therefore, I respectfully dissent.